DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the RCE request filed on 02/08/2022 amending Claims 1, 11, and 14.  Claims 1 – 9 and 11 – 21 are examined. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran et al. (5,265,408) in view of Wynosky et al. (4,149,375), hereinafter “Wynosky’375”.
Regarding Claim 1, Sheoran teaches, in Figs. 1 - 6, the invention as claimed including an eductor housing (80) for an auxiliary power unit (30), the eductor housing comprising: a main body (80) defining a longitudinal axis (18), a primary plenum (86), a secondary plenum (88), an inlet opening (labeled in annotated Figs. 3 and 4), and an outlet opening (labeled in annotated Figs. 3 and 4), the inlet opening fluidly connected to the outlet opening, wherein the primary plenum (86) is separate from the secondary plenum (88) and the primary plenum (86) and the secondary plenum (88) are fluidly connected to the outlet opening of the main body (80); and a plenum divider (84) disposed around the outlet opening of the eductor housing (80) and defining a plurality 
Sheoran is silent on said downstream continuous profile being a sinusoidal profile.  Wynosky’375 teaches, in Col. 1, l. 50 to Col. 2, l. 5, that similar dividers, i.e., lobed mixers, having a plurality of chutes separated by a plurality of lobes forming a continuous sinusoidal profile at the downstream end were well known in the prior art.  Wynosky’375 teaches, in Col. 1, l. 60 to Col. 2, l. 5, that “As noted, the lobe is basically a plurality of convoluted valleys 25 on the outer surface and convoluted peaks 26 on the inner surface each defining open ended channels for alternately receiving the fan stream and the core stream.  Heretofore, these streams would be guided to the downstream end of the mixer where mixing would ensue upon the stream discharging from its channel”, i.e., at the downstream end forming the continuous sinusoidal profile.  Wynosky’375 teaches, in Col. 1, ll. 50 – 55, that the lobed mixer with a sinusoidal downstream profile had application for any application where two flow streams were mixed.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Sheoran’s undisclosed downstream end continuous profile shape with Wynosky’375 teaching, in Col. 1, l. 60 to Col. 2, l. 5, that continuous sinusoidal profile at the downstream end of a lobed mixer was well known in the prior art because MPEP 2143(B).  


    PNG
    media_image1.png
    1572
    870
    media_image1.png
    Greyscale

Claim 14, teaches, in Figs. 1 - 6, the invention as claimed including an eductor assembly for an aircraft (Fig. 1 illustrates an aircraft tailcone 10), comprising: an auxiliary power unit (30) including a gas turbine engine (30 – Col. 3, ll. 10 - 15) and a load compressor (34), wherein the gas turbine engine (30) generates exhaust gases (48); an exhaust system including an exhaust nozzle (shown in Fig. 1) and an exhaust duct (52 - shown in Fig. 1), wherein the exhaust gases (48) are expelled from the exhaust nozzle, into the exhaust duct (52), and exit the aircraft [The function of the  educator assembly of Sheoran was to channel exhaust gases from the exhaust nozzle into the exhaust duct and out of the aircraft.]; and an eductor housing (80) including upstream end portion (portioned labeled ‘inlet opening’) and a downstream end portion (portioned labeled ‘outlet opening’), wherein the upstream end portion of the eductor housing (80) connects to the exhaust nozzle (shown in Fig. 2) and the downstream end portion of the eductor housing (80) connects to the exhaust duct (52 – Col. 4, ll. 10 - 15), wherein the eductor housing further comprises: a main body (80) defining a longitudinal axis (18), a primary plenum (86), a secondary plenum (88), an inlet opening (labeled in annotated Figs. 3 and 4), and an outlet opening (labeled in annotated Figs. 3 and 4), the inlet opening fluidly connected to the outlet opening, wherein the primary plenum (86) is separate from the secondary plenum (88) and the primary plenum (86) and the secondary plenum (88) are fluidly connected to the outlet opening of the main body (80); and a plenum divider (84) disposed around the outlet opening and defining a plurality of chutes (labeled in annotated figure) separated by a plurality of lobes (labeled in annotated figure), wherein the plenum divider (84) separates the primary plenum (86) from the secondary plenum (88) and the plurality of lobes (labeled in annotated figure) 
Sheoran is silent on said downstream continuous profile being a sinusoidal profile.  Wynosky’375 teaches, in Col. 1, l. 50 to Col. 2, l. 5, that similar dividers, i.e., lobed mixers having a plurality of chutes separated by a plurality of lobes forming a continuous sinusoidal profile at the downstream end were well known in the prior art.  Wynosky’375 teaches, in Col. 1, l. 60 to Col. 2, l. 5, that “As noted, the lobe is basically a plurality of convoluted valleys 25 on the outer surface and convoluted peaks 26 on the inner surface each defining open ended channels for alternately receiving the fan stream and the core stream.  Heretofore, these streams would be guided to the downstream end of the mixer where mixing would ensue upon the stream discharging from its channel”, i.e., at the downstream end forming the continuous sinusoidal profile.  Wynosky’375 teaches, in Col. 1, ll. 50 – 55, that the lobed mixer with a sinusoidal downstream profile had application for any application where two flow streams were mixed.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Sheoran’s undisclosed downstream end continuous profile shape with Wynosky’375 teaching, in Col. 1, l. 60 to Col. 2, l. 5, that continuous sinusoidal profile at the downstream end of a lobed mixer was well known in the prior art because all the claimed elements, i.e., educator housing for an auxiliary power unit having a main body and a plenum divider (lobed mixer) with a lobed downstream end having a MPEP 2143(B).  

Re Claims 2 and 15, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches wherein a first stream (58) of air directed out of the primary plenum (86) exits the eductor housing (80) from the plurality of lobes and a second stream (56) of air directed out of the secondary plenum (88) exits the eductor housing (80) from the plurality of chutes.
Re Claims 3 and 16, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches wherein the main body (80) of the eductor housing (80) defines a first opening (90) fluidly connected to the primary plenum (86).
Re Claims 4 and 17, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches, in Col. 4, ll. 33 – 40, wherein the first opening (90) of the eductor housing (80) is configured to receive 
Re Claims 5 and 18, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches, in Col. 4, ll. 23 – 25, wherein the first opening (90) of the eductor housing (80) is shaped (any shape) to receive an oil cooler (62).
Re Claims 6 and 19, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches, in Col. 3, ll. 40 – 45, wherein the main body (80) of the eductor housing (80) defines a surge bleed duct (68) fluidly connected to the secondary plenum (88).
Re Claims 7 and 20, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches, in Col. 3, ll. 40 – 45, wherein the surge bleed duct (68) is configured to receive surge bleed flow (56), and wherein the secondary plenum (88) directs the surge bleed flow (56) out of the eductor housing (80) through the plurality of chutes.
Re Claim 8, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches wherein the plenum divider (84) includes two lobes and two chutes (Fig. 4 shows at least two lobes and two chutes).
Re Claim 9, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches wherein the two lobes are spaced equidistant with respect to one another, shown in Fig. 4.

Claim 11, Sheoran teaches, in Figs. 1 - 6, Col. 3, ll. 40 – 45, Col. 4, ll. 23 – 25, and Col. 4, ll. 33 – 40, the invention as claimed including a method for mixing cooling air (58) with surge bleed flow (56) by an eductor housing (80), the method comprising: receiving the cooling air (58) by a first opening (90) in a main body of the eductor housing (80), wherein the first opening (90) is fluidly connected to a primary plenum (86) of the eductor housing (80); directing the cooling air (58) out of the eductor housing (80) by the primary plenum (86), the cooling air (58) exiting the eductor by a plurality of lobes (labeled in annotated Figs. 3 and 4) that are part of a plenum divider (84); receiving, by a surge bleed duct (68) in the main body of the eductor housing (80), the surge bleed flow (56), wherein the surge bleed duct (68) is fluidly connected to a secondary plenum (88) of the eductor housing (80); directing the surge bleed flow (56) out of the eductor housing by the secondary plenum (88), the surge bleed flow (56) exiting the eductor by a plurality of chutes (labeled) that are part of the plenum divider (84); and mixing the cooling air (58) with the surge bleed flow (56) together as the cooling air (58) and the surge bleed flow (56) exit the eductor housing (80), wherein the plenum divider (84) is disposed around an outlet opening (labeled) of the eductor housing (80), and wherein a downstream end of the plenum divider (84) includes a continuous profile (best seen in Fig. 4) that defines both the plurality of chutes (labeled) and the plurality of lobes (labeled).
Sheoran is silent on said downstream continuous profile being a sinusoidal profile.  Wynosky’375 teaches, in Col. 1, l. 50 to Col. 2, l. 5, that similar dividers, i.e., lobed mixers having a plurality of chutes separated by a plurality of lobes forming a continuous sinusoidal profile at the downstream end were well known in the prior art.  streams would be guided to the downstream end of the mixer where mixing would ensue upon the stream discharging from its channel”, i.e., at the downstream end forming the continuous sinusoidal profile.  Wynosky’375 teaches, in Col. 1, ll. 50 – 55, that the lobed mixer with a sinusoidal downstream profile had application for any application where two flow streams were mixed.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Sheoran’s undisclosed downstream end continuous profile shape with Wynosky’375 teaching, in Col. 1, l. 60 to Col. 2, l. 5, that continuous sinusoidal profile at the downstream end of a lobed mixer was well known in the prior art because all the claimed elements, i.e., educator housing for an auxiliary power unit having a main body and a plenum divider (lobed mixer) with a lobed downstream end having a continuous profile shape and prior art lobed mixers having a downstream end forming a continuous sinusoidal profile, were known in the art, and one skilled in the art could have substituted the continuous sinusoidal profile shape from the prior art of Wynosky’375 for the undisclosed downstream end continuous profile shape of Sheoran, with no change in their respective functions, to yield predictable results, i.e., the continuous sinusoidal profile shape at the downstream end of the plenum divider/lobed mixer would have facilited efficiently mixing a radially outer cold air stream (14 - fan flow stream) with a radially inner hot air stream (16 – engine flow stream) downstream of the MPEP 2143(B).  
Re Claim 12, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches comprising: generating exhaust gases (48) by an auxiliary power unit (30); and directing the exhaust gases (48) through an inlet opening (labeled) of the eductor housing (80), wherein the inlet opening is fluidly connected to the outlet opening of the eductor housing, shown in annotated Figs. 3 and 4.
Re Claim 13, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above, and Sheoran further teaches comprising: mixing the cooling air (58) exiting the eductor housing (80) from the plurality of lobes of the plenum divider (84) and the surge bleed flow (56) exiting the eductor housing (80) from the plurality of chutes (labeled) of the plenum divider (84) with a primary airflow {Applicant’s Paras. [0023], [0026], and [0029] disclose “Referring to FIGS. 1, 4, and 5, the cooling air A flows from the first opening 80 and into the primary plenum 74, wherein the spent cooling air A is mixed with and entrained with the exhaust gases from the gas turbine engine 24 to form the primary airflow 65.”  Therefore, the primary airflow was just a mixture of the cooling air and the exhaust gases that then mixes with the surge bleed flow before flowing out of the educator outlet opening.  The method step describes the conventional function of Sheoran’s eductor.} that exits the eductor housing from the outlet opening. It has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheoran et al. (5,265,408) in view of Wynosky et al. (4,149,375), hereinafter “Wynosky’375” as applied to Claim 1 above, and further in view of Wynosky et al. (4,302,934), hereinafter “Wynosky’934”.
Re Claim 21, Sheoran, i.v., Wynosky’375, teaches the invention as claimed and as discussed above; except, wherein the plenum divider is a single unitary component constructed of a metallic material.  Wynosky’934 cites Wynosky’375, in Col. 1, ll. 45 – 55, and teaches that the plenum divider/lobed mixer was a single unitary component (single piece body) constructed of a metallic material (sheet metal).  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, before the effective filing date of the claimed invention, to modify Sheoran, i.v., Wynosky’375, with the plenum divider being a single unitary component constructed of a metallic material of Wynosky’934 because all the claimed elements, i.e., the educator housing having a plenum divider defined by a plurality of chutes separated by a plurality of lobes and a plenum divider/lobed mixer being a single unitary component constructed of a metallic material, were known in the art, and one skilled in the art could have substituted the metallic material single unitary component plenum divider/lobed MPEP 2143(B).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references cited in previous 892 (Notice of References Cited) teach lobed mixers having a sinusoidal profile.  For example, Seiner et al. (6,082,635) teaches, in Fig. 4 (shown below), Col. 6, ll. 23 – 50, Col. 7, ll. 5 – 10, Col. 8, ll. 35 – 45, Col. 9, ll. 20 – 45, Col. 12, ll. 50 – 55 (Claim 3), and Col. 13, ll. 50 – 55 (Claim 10), a lobed mixer defined by a plurality of chutes separated by a plurality of lobes forming a sinusoidal profile at the downstream end, as shown in Fig. 4 below.

    PNG
    media_image2.png
    814
    640
    media_image2.png
    Greyscale






Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.

Applicant’s arguments on Pgs. 8 – 10 are again confusing Wynosky’375 improvement to prior art lobed mixers, shown in Wynosky’375 Figs. 1 and 2, with Wynosky’375 teaching that continuous sinusoidal profile at the downstream end of a lobed mixer were well known in the prior art.  Wynosky’375 teaches prior art mixers, in Col. 1, l. 58 to Col. 2, l. 5, that “As is well known the lobe mixer comprises an annular portion 22 on the upstream end and a lobed or sinusoidal wave forms 24 on the downstream end.  As noted, the lobe is basically a plurality of convoluted valleys 25 on the outer surface and convoluted peaks 26 on the inner surface each defining open ended channels for alternately receiving the fan stream and the core stream.  Heretofore, these streams would be guided to the downstream end of the mixer where mixing would ensue upon the stream discharging from its channel”, i.e., at the downstream end forming the continuous sinusoidal profile.  In Col. 2, ll. 5 – 25, Wynosky’375 teaches his invention which improves the prior art by adding the scallops that increase the mixing length and introduce trailing vortex sheets.  The 35 USC § 103 rejections have been rewritten to hopefully clarify that Wynosky’375 was used for teaching that continuous sinusoidal profile at the downstream end of a lobed mixer were well known in the prior art of Wynosky’375.  In other words, said 35 USC § 103 rejections did not apply Wynosky’375 invention of cutting scallops into the walls between adjacent peaks and valleys.  As discussed above and shown in Sheoran – Fig. well known in the prior art of Wynosky’375.  Since lobed mixers having a downstream end forming the continuous sinusoidal profile shape were well known in the prior art, Applicant’s claimed invention is obvious in view the combination of Sheoran, i.v., Wynosky’375.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LORNE E MEADE/Primary Examiner, Art Unit 3741